Title: To James Madison from John Lamson, 6 October 1802
From: Lamson, John
To: Madison, James


					
						Respected Sir
						Trieste Octr. 6 1802
					
					Since my last of the 24th August, I have been informed by Mr Riggins that he has received a 

commission as consul for this port.  The reasons for my long abscence were explained to you in my 

letter of the 29th Decr. 1801 which however I conclude had not reached you, when this appointment 

was made.
					As I cannot beleive it was the intention of the President to take away my commission, but 

from representations being made to him that I had not arrived, the commission has been sent to this 

Gentleman supposing the post to be still vacant, and probably concluding that no use would be made 

of it in case the place should be occupied.  I am induced to think this is the case, because I have 

received your instructions in date of August 1 1801, and never have been informed that my services 

were dispensed with, & because I beleive that neither the commission nor letter informs him that his 

appointment was to supersede mine; Whether it may be necessary for this Goverment to have some 

Official information that my commission is Superseded to authorise them to revoke the exequator given 

to me, in date of the 14th. February last or not, is not for me to determine; As I am entirely disposed to 

accquiesce in whatever may be the pleasure of the President I pray you Sir to inform me as soon as 

possible what shall be his determination; I have been induced by this commission, to leave my Native 

country and friends to reside in this place, the voyage here has cost me much money; and as this 

circumstance affects not only my intrest but my reputation in this City, I have thought it my duty to 

address you this letter.  Since my arrivall in Trieste I have neglected nothing in my power to procure 

every possible advantage for those of my fellow citizens who have visited this place, and have lost no 

Oppy. of writing you and giving every information.  Before I return to America shall wait your esteemed 

communications, and when I shall be informed that the Goverment have no further service for me 

abroad shall endeavour to act the part of a good citizen at home.  I have the honor to be, Sir with great 

consideration and respect Your most Obedient & very Humble Servt.
					
						John Lamson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
